department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject premiums_paid for captive insurance coverage this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer b c d e f g h j k state l year year year year date b dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren p q r s issue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure whether amounts paid_by taxpayer’s operating subsidiaries to taxpayer’s captive insurance subsidiary are deductible under sec_162 as insurance premiums conclusion we suggest further factual development as set forth infra facts b an organization presently granted tax exempt status under sec_501 exists for the primary purpose of operating and maintaining c in state l nevertheless b carries on significant business operations and investments through numerous subsidiaries in year to avoid being taxed on its unrelated_business_income b formed taxpayer b’s wholly-owned holding_company on date year taxpayer formed d a captive insurance subsidiary b approved taxpayer’s formation of d for the purpose of providing worker’s compensation general liability property and automobile insurance for b and its subsidiaries taxpayer acquired b shares of d’s one dollar par stock in exchange for a capital_contribution of dollar_figurec taxpayer and its subsidiaries including d file a consolidated_return after its formation d issued the following four insurance policies each covering b taxpayer and their affiliated companies a property insurance_policy subject_to a dollar_figured deductible covering a maximum of dollar_figuree per occurrence a retrospectively- rated worker’s compensation policy covering a maximum of dollar_figuref per accident a comprehensive automobile policy covering a maximum of dollar_figureg per accident or loss and a general liability covering a maximum of dollar_figuref per occurrence d charged premiums on the basis of a risk exposure analysis performed with respect to each entity covered by the policies the policies reflect the amount of premium attributable to each covered_entity and d billed each entity accordingly it is our understanding that d has reinsured through h its liabilities under the policies to the extent that losses resulting from any occurrence exceed dollar_figureh b also purchased excess liability and umbrella policies for losses in excess of the coverage limits reflected in the policies issued by d d is managed by a three member board_of directors comprised of a current trustee of b a former trustee of b and b’s manager b provided clerical assistance to d and compensated persons providing services to d upon formation of d j became b’s risk management broker and k who had been b’s risk manager became d’s president j entered into an insurance management agreement with b in year d paid management fees to j in the amounts dollar_figurei in year and dollar_figurej in year d however has no employees the amounts paid_by d to j were deducted on taxpayer’s consolidated_return neither b nor taxpayer have entered into guaranty or indemnification agreements to ensure d’s performance under the insurance agreements moreover d’s premium to surplus ratio is within reasonable bounds and taxpayer did not borrow from the d’s surplus the total premiums earned by d in year and year were dollar_figurek and dollar_figurel respectively of those amounts p and q appear to be attributable to b’s or taxpayer’s other taxable subsidiaries premiums received from unrelated third parties totaled r and s for year and year respectively the examining agent proposes to disallow deductions for premiums in the amount of dollar_figurem in year and dollar_figuren in year these are the premiums_paid to d by its sibling subsidiaries law and analysi sec_1 in addition to d taxpayer wholly owns e f and g generally premiums_paid for insurance are deductible under sec_162 if directly connected with the taxpayer’s trade_or_business sec_1_162-1 although the internal_revenue_code does not define the term_insurance the united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 in this regard amounts set_aside by a taxpayer as a self-insurance reserve for anticipated losses are not insurance expenses because risk is not shifted from the taxpayer therefore such amounts are not deductible until the taxpayer actually pays or accrues the anticipated loss 481_us_239 in instances where the taxpayer enters into an insurance arrangement with a related insurance_company both the service and the courts have attempted to address whether sufficient risk shifting is present in order for the transaction to be considered insurance in revrul_77_316 the service addressed three situations whereby a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through the taxpayer’s wholly-owned captive insurance subsidiary the service concluded that the transactions were not insurance to the extent that risk was retained by the captive insurance subsidiary the service reasoned that the taxpayer its non-insurance subsidiaries and its captive insurance subsidiary represented one economic family for purposes of the risk shifting analysis consequently although risk shifted among separate entities within the economic family the transaction did not result in sufficient risk shifting to constitute insurance because the economic burden of losses remained within that family therefore the premiums_paid by the taxpayer and its non-insurance subsidiaries were not deductible courts have uniformly held that transactions between a parent and its captive insurance subsidiary do not constitute insurance where the captive insures only entities to which it is related e g 774_f2d_414 10th cir 640_f2d_1010 9th cir affg 71_tc_400 mobil oil corp v united_states cl_ct nevertheless no court so holding has totally accepted the economic family theory as set forth in revrul_77_316 although some of the earlier cases involving parent-subsidiary transactions appear to endorse the essence of the economic family theory those cases do not expressly rely upon the theory due to apprehension that it will be invoked outside of the context of captive insurance and run afoul of the doctrine_of separate corporate existence set forth in 319_us_436 see amerco inc v in moline properties the court held that absent an exception eg where the corporation is a sham a corporation should be viewed as a separate taxable entity commissioner 979_f2d_162 9th cir explaining reluctance of courts to accept the economic family theory in 811_f2d_1297 9th cir the ninth circuit attempted to reconcile its refusal to characterize a parent-subsidiary transaction as insurance with moline properties by fashioning the balance_sheet test under this approach the court in clougherty packing reasoned that a parent-subsidiary transaction is not insurance because a loss covered by the captive subsidiary will reduce dollar for dollar the value of the insurer’s stock reflected on the parent’s balance_sheet the court reasoned that such an approach is consistent with moline properties because the parent’s assets are viewed apart from the captive insurance subsidiary’s assets clougherty packing f 2d pincite employing the balance_sheet test set forth in clougherty packing both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims have held that payments to a captive insurer by its sibling subsidiary were deductible as insurance premiums 881_f2d_247 6th cir 40_fedclaims_42 in both humana and kidde the captive in question insured risks only within its related group both courts reasoned that unlike parent-subsidiary transactions sufficient risk shifting existed with respect to the brother-sister transactions because a loss incurred by the insured subsidiary did not diminish the assets reflected on that subsidiary’s balance_sheet when the captive paid the claim relying upon moline properties each court explained that brother-sister transactions should be considered insurance for federal_income_tax purposes unless either the captive entity or the transaction itself is a sham humana f 2d pincite kidde fed cl pincite in 62_f3d_835 6th cir the sixth circuit in applying the above analysis to a brother-sister insurance transaction concluded that the arrangement was a sham and thus held that the payments were not deductible as insurance premiums under sec_162 in determining that the captive_insurance_company was a sham corporation the court noted that the parent propped up the captive by agreeing to indemnify the insureds for any losses which the captive was unable to pay the captive was thinly capitalized and the captive was loosely regulated by the locale in which the captive was incorporated bermuda id pincite other factors considered in determining whether a captive insurance transaction is a sham include whether the parties that insured with the captive truly faced hazards whether premiums charged by the captive were based accordingly in contexts other than insurance such as sales leases or loans both the service and the courts have recognized for tax purposes the validity of transactions between related entities if the essential elements of the transaction are present and the entities acted at arm’s length on commercial rates whether the validity of claims was established before payments were made on them and whether the captive’s business operations and assets were kept separate from its parent’s ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir case development hazards and other considerations as reflected by the sixth circuit’s opinion in malone the question of whether a transaction is insurance is not solely determined by the economic family theory brother-sister transactions will be subject_to the same standards as those applied to unrelated parties who enter into purported insurance transactions e g legierse supra holding that transaction between unrelated parties did not transfer sufficient risk to constitute insurance 577_f2d_279 5th cir holding that taxpayer deposited a self-insurance reserve with unrelated party and did not enter into an insurance_contract accordingly we encourage you to develop the following additional facts which will address whether the transactions at issue are insurance your submission reflects that insurance was readily available to b taxpayer and their affiliated entities prior to the formation of the captive the taxpayer’s business_purpose in establishing the captive is not clear what are the non-tax business reasons behind the creation of this captive eg did liability insurance become too expensive in this regard request the taxpayer to provide any feasibility or cost studies internal memoranda and correspondences relating to its decision to establish the captive the manner in which premiums were determined and the manner in which loss_reserves were established we note that in humana the court viewed as favorable to the taxpayer the fact that the taxpayer's commercial insurer canceled coverage and the taxpayer was forced to form a captive insurer obtain copies of d’s financial statements did d maintain books_and_records comparable to other insurers specifically did d properly record its incurred net losses reflecting claims accrued at the beginning and end of each year claims paid during each year and losses_incurred for each year did d maintain claims files in support of the incurred losses did d utilize recognized loss prevention programs including product safety and quality control programs obtain copies of the risk management agreements between b taxpayer and j request that d submit a schedule of all retrospective premium adjustments with respect to the worker’s compensation policy indicates that the service may attempt to disregard taxpayer as a sham entity this would not affect our conclusions in this case were taxpayer to be disregarded the transactions at issue would still constitute a brother-sister captive arrangement b rather than taxpayer would be the common parent lastly we note that your submission if you have any further questions please call deborah a butler assistant chief_counsel by joel e helke branch chief associate chief_counsel domestic cc
